TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00721-CV



   Jeffrey “Tre” Krueger, Individually and derivatively on behalf of CRU Energy, Inc.,
                                        Appellant

                                                  v.

                                   Michael S. Torres, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
         NO. D-1-GN-11-001680, HONORABLE TIM SULAK, JUDGE PRESIDING



                                 MEMORANDUM OPINION


                The appellate record must include the clerk’s record from the trial court.1 The clerk’s

record in this cause was due in this Court on January 19, 2016, but no record was filed. We received

notice from the Travis County district clerk’s office on January 19, 2016, that appellant had neither

paid for nor designated the record. Nor had appellant filed an affidavit of indigence.2

                Under these circumstances, this Court may dismiss the appeal for want of

prosecution.3 Despite repeated subsequent advisories and requests from this Court that appellant

make payment arrangements for the record or risk dismissal, and contrary to a letter from

appellant representing that he had done so, the Travis County district clerk’s office has advised us


       1
           See Tex. R. App. P. 34.1, 34.5(a).
       2
           See id. R. 20.1.
       3
           See id. R. 37.3(b).
on June 14, 2016, that appellant has neither paid for nor made a designation of the record. We

dismiss the appeal for want of prosecution.4



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed for Want of Prosecution

Filed: June 22, 2016




       4
           See id. R. 37.3(b), 42.3(b), (c).

                                                 2